DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  

Regarding Claim 1
Line 3 recites the language “a swirl component with a doser opening on a top surface”. For purposes of clarity, the claim language should be amended such that it reads –a swirl component with a doser opening on a top surface of the swirl component—or something similar.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2
Line 2 recites the limitation "the surface of the swirl component".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously discloses “a swirl component with a doser opening on a top surface”. However, it is unclear if the top surface and the surface are the same limitation. 

Regarding Claim 4
The term “substantially in a range of 2.5:1 to 3:1” is a relative term which renders the claim indefinite. The term “substantially in a range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if depth ratio being “substantially in a range” is required to actually be within the claimed range.

Regarding Claim 8
Line 1 recites the limitation "the curved flange".  There is insufficient antecedent basis for this limitation in the claim. Claim 2 references “a curved flange”, not claim 1. 
Line 2 recites the limitation "the exhaust flow".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tyni et al., US 2016/0184783.

Regarding Claim 1
Tyni discloses a mixing assembly (430, 440, 450) for an after-treatment unit of an exhaust system of a vehicle, the mixing assembly (430, 440, 450) comprising: a swirl component (430, 450) with a doser opening (230) on a top surface for the ingress of a reductant fluid (Tyni, [0069]), wherein the swirl component (430, 450) having a frustoconical portion (430) and a cylindrical portion (450); and a bowl (440) extending from a bottom surface of the cylindrical portion (450) (Tyni, Figure 4). 

Regarding Claim 3
Tyni discloses the system as rejected in Claim 1 above. Tyni further discloses that the bowl (440) is shallow as compared to the swirl component (430, 450) (Tyni, Figure 4). 

Regarding Claim 6
Tyni discloses the system as rejected in Claim 1 above. Tyni further discloses that the swirl component (430, 450) includes the frustoconical portion (430) and the cylindrical portion (450) (Tyni, Figure 4). 
["[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]

Regarding Claim 7
Tyni discloses the system as rejected in Claim 1 above. Tyni further discloses the cylindrical portion (450) is integrally arranged below (in the direction of exhaust gas flow) the frustoconical portion (430) (Tyni, Figure 4). 

Regarding Claim 9
Tyni discloses the system as rejected in Claim 1 above. Tyni further discloses that the reductant fluid is urea (Tyni, [0069]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyni et al., US 2016/0184783.

Regarding Claim 4
Tyni discloses the system as rejected in Claim 1 above. Tyni further discloses that the depth of the bowl (Db, annotated Figure 4 of Tyni below) is less than the depth of the swirl component (Dsc, annotated Figure 4 of Tyni below). Tyni additionally discloses that the shape and dimensions of the bowl achieve a recognized result of a reduction of urea deposits (Tyni, [0117]). Specifically, modifying the dimensions of bowl can result in a reduction of urea deposits. Accordingly, because changing the dimensions of the blow results in a reduction of urea deposits, modifying the bowl depth is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the Tyni to include wherein said depth ratio of the swirl component to the bowl is substantially in a range of 2.5:1 to 3:1, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    330
    518
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 4 of Tyni

Regarding Claim 5
Tyni discloses the system as rejected in Claim 1 above. Tyni further discloses that the depth of the bowl (Db, annotated Figure 4 of Tyni above) is less than the depth of the swirl component (Dsc, annotated Figure 4 of Tyni above). Tyni additionally discloses that the shape and dimensions of the bowl achieve a recognized result of a reduction of urea deposits (Tyni, [0117]). Specifically, modifying the dimensions of bowl can result in a reduction of urea deposits. Accordingly, because changing the dimensions of the blow results in a reduction of urea deposits, modifying the bowl depth is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the Tyni to include wherein said depth ratio of the swirl component to the bowl is 2.8:1, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.

9.	Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyni et al., US 2016/0184783, in view of Sampath et al., US 2015/0044103.

Regarding Claim 2
Tyni discloses the system as rejected in Claim 1 above. However, Tyni does not disclose that the frustoconical portion includes a curved flange extending circumferentially along a surface of the swirl component. 
Sampath teaches a swirl component (218) with a plurality of openings (242) formed by curved flanges (246) extending circumferentially along a surface of the swirl component (218) (Sampath, [0098]-[0099], Figures 10-12). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tyni such that the openings in the frustoconical portion are formed by curved flanges as is taught by Sampath as being well known to one of ordinary skill in the art in order to increase the turbulence of the fluid flow within the swirl component and promote swirling motion (Sampath, [0099]). 

Regarding Claim 8
Tyni discloses the system as rejected in Claim 1 above. However, Tyni does not disclose a curved flange is for guiding a portion the exhaust flow inside the swirl component. 
Sampath teaches a swirl component (218) with a plurality of openings (242) formed by curved flanges (246) extending circumferentially along a surface of the swirl component (218) (Sampath, [0098]-[0099], Figures 10-12). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Tyni such that the openings in the frustoconical portion are formed by curved flanges as is taught by Sampath as being well known to one of ordinary skill in the art in order to increase the turbulence of the fluid flow within the swirl component and promote swirling motion (Sampath, [0099]). 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Alano et al. (US 2021/0404367) – Mixer with flange
- Puschel et al. (US 2016/0265409) – Mixer with frustoconical and cylindrical portions

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746